
      
        FEDERAL COMMUNICATIONS COMMISSION
        47 CFR Part 73
        [MB Docket No. 12-53; RM-11658; DA 12-328]
        Radio Broadcasting Services; Dermott, AR, and Cleveland, MS
        
          AGENCY:
          Federal Communications Commission.
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:

          This document sets forth a proposal to amend the FM Table of Allotments, Section 73.202(b) of the Commission's rules, 47 CFR Section 73.202(b). The Commission requests comment on a petition filed by Delta Radio Network, LLC, proposing to amend the Table of Allotments by substituting Channel 224A for vacant Channel 289A, at Dermott, Arkansas, and by substituting Channel 226C2 for Channel 225C2 at Cleveland, Mississippi. The proposal is part of a contingently filed “hybrid” application and rule making petition. Channel 224A can be allotted at Dermott, Arkansas, in compliance with the Commission's minimum distance separation requirements with a site restriction of 3.5 km (2.2 miles) southeast of Dermott, at 33-30-23 North Latitude and 91-24-19 West Longitude. Channel 226C2 can be allotted at Cleveland, Mississippi, in compliance with the Commission's minimum distance separation requirements with a site restriction of 25.4 km (15.8 miles) northwest of Cleveland, at 33-55-25 North Latitude and 90-53-40 West Longitude. See
            SUPPLEMENTARY INFORMATION
            infra.
          
        
        
          DATES:
          The deadline for filing comments is April 23, 2012. Reply comments must be filed on or before May 8, 2012.
        
        
          ADDRESSES:
          Federal Communications Commission, 445 12th Street SW., Washington, DC 20554. In addition to filing comments with the FCC, interested parties should serve petitioner as follows: Larry J. Fuss, President, Delta Radio Network, LLC, 9408 Grand Gate Street, Las Vegas, NV 89143-1397.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Deborah A. Dupont, Media Bureau (202) 418-7072.
        
      
      
        SUPPLEMENTARY INFORMATION:
        This is a synopsis of the Commission's Notice of Proposed Rule Making, MB Docket No. 12-53, adopted February 29, 2012, and released March 2, 2012. The full text of this Commission decision is available for inspection and copying during normal business hours in the FCC Reference Information Center (Room CY-A257), 445 12th Street SW., Washington, DC 20554. The complete text of this decision may also be purchased from the Commission's copy contractor, Best Copy and Printing, Inc., 445 12th Street SW., Room CY-B402, Washington, DC 20554, (800) 378-3160, or via the company's Web site, www.bcpiweb.com. This document does not contain proposed information collection requirements subject to the Paperwork Reduction Act of 1995, Public Law 104-13. In addition, therefore, it does not contain any proposed information collection burden “for small business concerns with fewer than 25 employees,” pursuant to the Small Business Paperwork Relief Act of 2002, Public Law 107-198, see 44 U.S.C. 3506 (c)(4).

        The Provisions of the Regulatory Flexibility Act of 1980 do not apply to this proceeding. Members of the public should note that from the time a Notice of Proposed Rule Making is issued until the matter is no longer subject to Commission consideration or court review, all ex parte contacts are prohibited in Commission proceedings, such as this one, which involve channel allotments. See 47 CFR 1.1204(b) for rules governing permissible ex parte contacts.

        For information regarding proper filing procedures for comments, see 47 CFR 1.415 and 1.420.
        
          List of Subjects in 47 CFR Part 73
          Radio, Radio broadcasting.
        
        
          Federal Communications Commission.
          Nazifa Sawez,
          Assistant Chief, Audio Division, Media Bureau.
        
        
        For the reasons discussed in the preamble, the Federal Communications Commission proposes to amend 47 CFR Part 73 as follows:
        
          PART 73—RADIO BROADCAST SERVICES
          1. The authority citation for Part 73 continues to read as follows:
          
            Authority: 
            47 U.S.C. 154, 303, 334, 336.
          
          
            § 73.202 
            [Amended]
            2. Section 73.202(b), the Table of FM Allotments, is amended as follows:
            a. Under Arkansas, by removing 289A and adding 224A at Dermott.
            b. Under Mississippi, by removing 225C2 and adding 226C2 at Cleveland.
            
          
        
      
      [FR Doc. 2012-6960 Filed 3-21-12; 8:45 am]
      BILLING CODE 6712-01-P
    
  